Concurring Opinion by
Montgomery, J.:
Although costs generally follow the verdict and judgment resulting from a retrial, I believe that the appellant herein by refusing to file a remittitur as suggested by the lower court and, instead, by taking an appeal to the Supreme Court waived his right to a new trial and limited the question to be decided by that Court to the amount of the judgment. The Supreme Court affirmed the allowance of $13,000 as proper, which was in effect a dismissal of the appeal. As in other cases, the loser should pay the costs of the appeal. Therefore, I concur in the affirmance of the order of the lower court imposing the costs of that appeal on this appellant, and he should also pay the costs of the present appeal.